848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessie D. MCDONALD, Plaintiff-Appellant,v.Thomas SHRIVER, District Attorney, the State of Tennessee,Defendant-Appellee.
No. 87-6332.
United States Court of Appeals, Sixth Circuit.
May 25, 1988.

Before ENGEL, Chief Judge, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint pursuant to 28 U.S.C. Sec. 1915(d).  In his complaint filed in 1987, the plaintiff sought to have a 1973 conviction expunged from his record due to its alleged unconstitutionality.  The district court correctly found that the action was time-barred.


3
Accordingly, the order of the district court is hereby affirmed for the reasons stated in its memorandum and order entered on October 23, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.